Law Offices Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103-7098 (215) 564-8000 Direct Dial - (215) 564-8115 August 1, 2013 VIA EDGAR SUBMISSION Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Franklin ETF Trust File Nos. 333-186504 and 811-22801 Registration Statement on Form N-1A Dear Sir/Madam: Attached herewith is Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A (the “Pre-Effective Amendment”) for Franklin ETF Trust (the “Trust”).The Pre-Effective Amendment is being filed with the U.S. Securities and Exchange Commission (the “SEC”) via EDGAR pursuant to Rule 472 under the Securities Act of 1933, as amended. The Pre-Effective Amendment is being filed for the purposes of:(i) responding to comments received from the Staff of the SEC on the Trust’s initial Registration Statement on Form N-1A, which was filed with the SEC on February 7, 2013; (ii) adding derivatives related disclosure to the Registration Statement; and (iii) making certain other non-material changes. Please direct questions and comments relating to this filing to me at the above number, or in my absence, to J. Stephen Feinour, Jr. at (215) 564-8521. Sincerely, /s/ Bruce G. Leto Bruce G. Leto, Esquire
